Exhibit 10.65
 
REGISTRATION RIGHTS AGREEMENT
Dated as of October 15, 2009
between
FINISAR CORPORATION
and
PIPER JAFFRAY & CO.

 



--------------------------------------------------------------------------------



 



     REGISTRATION RIGHTS AGREEMENT, dated as of October 15, 2009 (the
“Agreement”), between Finisar Corporation, a Delaware corporation (the
“Company”), and Piper Jaffray & Co (the “Initial Purchaser”), who are parties to
that certain Purchase Agreement, dated October 8, 2009 (the “Purchase
Agreement”). In order to induce the Initial Purchaser to enter into the Purchase
Agreement, the Company has agreed to provide the registration rights set forth
in this Agreement. The execution of this Agreement is a condition to the closing
under the Purchase Agreement.
     The Company agrees with the Initial Purchaser, (i) for its benefit as
Initial Purchaser and (ii) for the benefit of the beneficial owners (including
the Initial Purchaser) from time to time of the Securities (as defined herein)
and the beneficial owners from time to time of the Underlying Common Stock (as
defined herein) issued upon conversion of the Securities (each of the foregoing
a “Holder” and together the “Holders”), as follows:
     SECTION 1. Definitions. Capitalized terms used herein without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following terms shall have the following meanings:
     “Additional Interest Amount” has the meaning set forth in Section 2(e)
hereof.
     “Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.
     “Amendment Effectiveness Deadline” has the meaning set forth in Section
2(d) hereof.
     “Automatic Shelf Registration Filing Date” has the meaning set forth in
Section 2(a).
     “Automatic Shelf Registration Statement” has the meaning set forth in
Section 2(a).
     “Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
by law or executive order to close.
     “Common Stock” means the shares of common stock, $0.001 par value per
share, of the Company, together with the rights evidenced by such common stock
to the extent provided in the Rights Agreement, and any other common shares as
may constitute “Common Stock” for purposes of the Indenture, including the
Underlying Common Stock.
     “Deferral Notice” has the meaning set forth in Section 3(h) hereof.
     “Deferral Period” has the meaning set forth in Section 3(h) hereof.
     “Effectiveness Deadline” has the meaning set forth in Section 2(a) hereof.
     “Effectiveness Period” means the period commencing on the first date that
(i) a Shelf Registration Statement is declared effective under the Securities
Act or (ii) an Automatic Shelf Registration Statement becomes effective and
ending on the date that all Securities and the Underlying Common Stock have
ceased to be Registrable Securities.

1



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
     “Filing Deadline” has the meaning set forth in Section 2(a) hereof.
     “FINRA” has the meaning set forth in Section 3(p) hereof.
     “Holder” has the meaning set forth in the second paragraph of this
Agreement.
     “Indenture” means the Indenture, dated as of October 15, 2009, between the
Company and Wells Fargo Bank, N.A., as trustee, pursuant to which the Securities
are being issued.
     “Initial Purchaser” has the meaning set forth in the preamble hereof.
     “Interest Payment Date” means each April 15 and October 15.
     “Issue Date” means the first date of original issuance of the Securities.
     “Issuer Free Writing Prospectus” has the meaning set forth in Section 2(f)
hereof.
     “Material Event” has the meaning set forth in Section 3(h) hereof.
     “Notice and Questionnaire” means a written notice delivered to the Company
containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum of the Company, dated October 8, 2009, relating to the offer of the
Securities.
     “Notice Holder” means, on any date, any Holder that has delivered a Notice
and Questionnaire to the Company on or prior to such date.
     “person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.
     “Purchase Agreement” has the meaning set forth in the preamble hereof.
     “Prospectus” means a prospectus included in a Shelf Registration Statement
(including, without limitation, an “issuer free writing prospectus,” as such
term is defined in Rule 433 under the Securities Act and a prospectus that
discloses information previously omitted pursuant to Rule 430A under the
Securities Act), as amended or supplemented, and all materials incorporated by
reference in such prospectus or free writing prospectus.
     “Record Holder” means with respect to any Interest Payment Date relating to
any Securities or Underlying Common Stock as to which any Additional Interest
Amount has accrued, the registered holder of such Security or Underlying Common
Stock on the April 1 or October 1 immediately preceding the Interest Payment
Date.
     “Registrable Securities” means the Securities until such Securities have
been converted into or exchanged for the Underlying Common Stock and, at all
times subsequent to any such conversion, the Underlying Common Stock and any
securities into or for which such Underlying

2



--------------------------------------------------------------------------------



 



Common Stock has been converted or exchanged, and any security issued with
respect thereto upon any share dividend, split or similar event until, in the
case of any such security, (A) the earliest of (i) one year from the latest date
of original issuance of the Securities, (ii) its effective registration under
the Securities Act and resale in accordance with a Shelf Registration Statement,
(iii) the expiration of the holding period that would be applicable thereto for
non-affiliates pursuant to Rule 144 under the Securities Act (as in effect on
the date of its transfer), or (iv) its cessation of being outstanding, and
(B) as a result of the event or circumstance described in any of the foregoing
clauses (i) through (iv), the legend with respect to transfer restrictions
required under the Indenture is removed or removable in accordance with the
terms of the Indenture or such legend, as the case may be.
     “Registration Default” has the meaning set forth in Section 2(e) hereof.
     “Registration Default Period” has the meaning set forth in Section 2(e)
hereof.
     “Restricted Transfer Default” has the meaning set forth in Section 2(e)
hereof.
     “Rights Agreement” means the Rights Agreement dated September 25, 2002
between the Company and American Stock Transfer & Trust Company, as rights
agent.
     “Rule 144” means Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.
     “SEC” means the Securities and Exchange Commission.
     “Securities” means the 5.0% Convertible Senior Subordinated Notes due 2029
of the Company to be purchased pursuant to the Purchase Agreement, including any
securities purchased by the Initial Purchaser upon exercise of its option to
purchase additional securities.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated by the SEC thereunder.
     “Shelf Registration Statement” has the meaning set forth in Section 2(a)
hereof, including amendments to such registration statement, all exhibits and
all materials incorporated by reference in such registration statement.
     “Special Counsel” means Wilson Sonsini Goodrich & Rosati, Professional
Corporation, or one such other successor counsel as shall be specified by the
Holders of a majority of the Registrable Securities, but which may, with the
written consent of the Initial Purchaser (which shall not be unreasonably
withheld), be another nationally recognized law firm experienced in securities
law matters designated by the Company. For purposes of determining Holders of a
majority of the Registrable Securities in this definition, Holders of Securities
shall be deemed to be the Holders of the number of shares of Underlying Common
Stock into which such Securities are or would be convertible as of the date the
consent of the Initial Purchaser is requested.

3



--------------------------------------------------------------------------------



 



     “TIA” means the Trust Indenture Act of 1939, as amended.
     “Trustee” means Wells Fargo Bank, N.A., the Trustee under the Indenture.
     “Underlying Common Stock” means the Common Stock into which the Securities
are convertible or issued upon any such conversion.
     “WKSI” has the meaning set forth in Section 2(a) hereof.
     SECTION 2. Shelf Registration. (a) The Company shall prepare and file or
cause to be prepared and filed with the SEC, as soon as practicable but in any
event no later than 90 days after the Issue Date (the “Filing Deadline”), a
registration statement for an offering to be made on a delayed or continuous
basis pursuant to Rule 415 of the Securities Act registering the resale from
time to time by Holders thereof of all of the Registrable Securities (a “Shelf
Registration Statement”). The Shelf Registration Statement shall be on Form S-3
or another appropriate form permitting registration of the Registrable
Securities for resale by the Holders in accordance with the method or methods of
distribution elected by the Holders and set forth in the Shelf Registration
Statement; provided, however that in no event shall such method of distribution
take the form of an underwritten offering of the Registrable Securities without
the prior written consent of the Company. The Company shall use its reasonable
best efforts to cause a Shelf Registration Statement to be declared effective
under the Securities Act as promptly as is practicable but in any event no later
than 180 days after the Issue Date (the “Effectiveness Deadline”), and to keep a
Shelf Registration Statement continuously effective under the Securities Act
until the expiration of the Effectiveness Period. Each Holder that became a
Notice Holder on or prior to the date five Business Days prior to the date the
initial Shelf Registration Statement (other than an automatic shelf registration
statement (an “Automatic Shelf Registration Statement”) if the Company is a
well-known seasoned issuer, as defined in Rule 405 under the Securities Act (a
“WKSI”)) is declared effective shall be named as a selling security holder in
the initial Shelf Registration Statement and the related Prospectus in such a
manner as to permit such Holder to deliver or make available the Prospectus to
purchasers of Registrable Securities in accordance with applicable law. In the
case of an Automatic Shelf Registration Statement, the Company will issue a
press release soliciting completed Notice and Questionnaires in advance of the
filing and effectiveness of the registration statement, or promptly after the
filing and effectiveness of the registration statement, so long as Holders have
at least twenty (20) days following the issuance of such press release to
furnish their written Notice and Questionnaires to the Company. Only Registrable
Securities shall be included in a Shelf Registration Statement. Notwithstanding
the foregoing, in the event the Company is eligible for, and elects to file, an
Automatic Shelf Registration Statement, the only obligation of the Company under
this Section 2(a), except as otherwise specified herein, shall be to file (and
have become automatically effective) a Shelf Registration Statement with the SEC
no later than 120 days after the Issue Date (the “Automatic Shelf Registration
Filing Date”).
     (b) If a Shelf Registration Statement covering resales of the Registrable
Securities ceases to be effective for any reason at any time during the
Effectiveness Period (other than because all securities registered thereunder
shall have been resold pursuant thereto or shall have otherwise ceased to be
Registrable Securities), the Company shall use its reasonable best efforts to
obtain the prompt withdrawal of any order suspending the effectiveness thereof,
and in any

4



--------------------------------------------------------------------------------



 



event shall within 30 days following such cessation of effectiveness amend the
Shelf Registration Statement in a manner reasonably expected to obtain the
withdrawal of the order suspending the effectiveness thereof, or file an
additional Shelf Registration Statement, which may be an Automatic Shelf
Registration Statement if the Company is then a WKSI, so that all Registrable
Securities outstanding as of the date of such filing are covered by a Shelf
Registration Statement. If a new Shelf Registration Statement is filed pursuant
to this Section 2(b), the Company shall use its reasonable best efforts to cause
the new Shelf Registration Statement to become effective as promptly as is
practicable after such filing and to keep the new Shelf Registration Statement
continuously effective under the Securities Act until the expiration of the
Effectiveness Period.
     (c) The Company shall amend and supplement the Prospectus and/or amend the
Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used by the Company for such
Shelf Registration Statement or file a new Shelf Registration Statement, if
required by the Securities Act or as necessary and reasonably requested by the
Initial Purchaser or by the Trustee on behalf of the Holders of the Registrable
Securities covered by such Shelf Registration Statement to correct any material
misstatements or omissions with respect to any Holder as necessary to name a
Notice Holder as a selling securityholder pursuant to Section 2(d) below.
     (d) Each Holder may sell Registrable Securities pursuant to a Shelf
Registration Statement and related Prospectus only in accordance with this
Section 2(d) and Section 3(h). Each Holder wishing to sell Registrable
Securities pursuant to a Shelf Registration Statement and related Prospectus
shall deliver a Notice and Questionnaire to the Company at least eight Business
Days prior to any intended distribution of Registrable Securities under the
Shelf Registration Statement. From and after the date the initial Shelf
Registration Statement is declared effective, the Company shall, as promptly as
practicable after the date a Notice and Questionnaire is delivered in accordance
with Section 8(c) hereof, and in any event on or before the later of (x) five
Business Days after such delivery date, (y) five Business Days after the
expiration of any Deferral Period in effect when the Notice and Questionnaire is
delivered or (z) five Business Days after the expiration of any Deferral Period
that comes into effect within five Business Days of the date on which the Notice
and Questionnaire is delivered:
     (i) if required by applicable law, prepare and file with the SEC a
post-effective amendment to the Shelf Registration Statement or prepare and file
a supplement to the related Prospectus or a supplement or amendment to any
document incorporated therein by reference or file a new Shelf Registration
Statement or any other required document so that the Holder delivering such
Notice and Questionnaire is named as a selling securityholder in a Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver or make available such Prospectus to purchasers of the
Registrable Securities in accordance with applicable law and, if the Company
shall file a post-effective amendment to a Shelf Registration Statement or shall
file a new Shelf Registration Statement, the Company shall use its reasonable
best efforts to cause such post-effective amendment or new Shelf Registration
Statement to be declared effective under the Securities Act as promptly as is
practicable, but in any event by the date (the “Amendment Effectiveness
Deadline”) that is 45 days after the date such post-effective amendment or new
Shelf Registration Statement is required by this

5



--------------------------------------------------------------------------------



 



Section 2(d) to be filed; provided, however, that the Shelf Registration
Statement shall include the disclosure required by Rule 430B under the
Securities Act in order to enable the Company to add selling security holders to
the Shelf Registration Statement pursuant to the filing of supplements to the
related Prospectus; and provided further, if the Company is then able to name a
selling security holder to the Shelf Registration Statement by means of either a
supplement to the related Prospectus or a post-effective amendment to the Shelf
Registration Statement, the Company shall file a supplement to the related
Prospectus to name the Holder as a selling security holder in the Shelf
Registration Statement;
     (ii) provide such Holder copies of any documents filed pursuant to
Section 2(d)(i); and
     (iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any new Shelf Registration Statement or
post-effective amendment filed pursuant to Section 2(d)(i);
provided that if such Notice and Questionnaire is delivered during a Deferral
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Deferral Period in accordance with
Section 3(h); and provided further that in no event shall the Company be
required to file more than one such amendment to the Shelf Registration
Statement in any calendar quarter for all Holders. Notwithstanding anything
contained herein to the contrary, (i) the Company shall be under no obligation
to name any Holder that is not a Notice Holder as a selling securityholder in
any Shelf Registration Statement or related Prospectus and (ii) the Amendment
Effectiveness Deadline shall be extended to the date that is ten Business Days
after the expiration of a Deferral Period.
     (e) The parties hereto agree that the Holders of Registrable Securities
will suffer damages, and that it would not be feasible to ascertain the extent
of such damages with precision, if:
     (i) the Company is not a WKSI on the Filing Deadline and the initial Shelf
Registration Statement has not been filed on or prior to the Filing Deadline;
     (ii) the Company is not a WKSI on the Filing Deadline and the initial Shelf
Registration Statement has not been declared effective under the Securities Act
on or prior to the Effectiveness Deadline;
     (iii) in the case of an Automatic Shelf Registration Statement, the Shelf
Registration Statement has not been filed and become automatically effective on
or prior to the Automatic Shelf Registration Filing Date;
     (iv) the Company has failed to perform its obligations set forth in
Section 2(d)(i) within the time period required therein;
     (v) a post-effective amendment to a Shelf Registration Statement filed
pursuant to Section 2(d)(i) has not become effective under the Securities Act on
or prior

6



--------------------------------------------------------------------------------



 



to the Amendment Effectiveness Deadline, as extended, pursuant to Section 2(d),
in the event of a Deferral Period;
     (vi) the aggregate duration of Deferral Periods in any period exceeds the
number of days permitted in respect of such period pursuant to Section 3(h)
hereof; or
     (vii) any Holder of Registrable Securities has, after the one-year
anniversary of the last date on which the Securities were originally issued,
requested in writing the removal of the legend on the Securities and the legend
has not been removed within 14 calendar days of the Company’s receipt of such
request or the Securities are not otherwise freely tradable by Holders other
than affiliates of the Company (without restrictions pursuant to U.S. securities
law or the terms of the Indenture or the Securities) (a “Restricted Transfer
Default”).
Each event described in any of the foregoing clauses (i) through (vii) is
individually referred to herein as a “Registration Default.” For purposes of
this Agreement, each Registration Default set forth above shall begin and end on
the dates set forth in the table set forth below:

          Type of         Registration         Default by         Clause  
Beginning Date   Ending Date
(i)
  Filing Deadline   the date the initial Shelf Registration Statement is filed
 
       
(ii)
  Effectiveness Deadline   the date the initial Shelf Registration Statement
becomes effective under the Securities Act
 
       
(iii)
  Automatic Shelf Registration Filing Date   the date the Automatic Shelf
Registration Statement is filed and becomes automatically effective
 
       
(iv)
  the date by which the Company is required to perform its obligations under
Section 2(d)(i)   the date the Company performs its obligations set forth in
Section 2(d)(i)
 
       
(v)
  the Amendment Effectiveness Deadline   the date the applicable post-effective
amendment to a Shelf Registration Statement becomes effective under the
Securities Act
 
       
(vi)
  the date on which the aggregate duration of Deferral Periods in any period
exceeds the number of days permitted by Section 3(h)   termination of the
Deferral Period that caused the limit on the aggregate duration of Deferral
Periods to be exceeded
 
       
(vii)
  the date on which the Restricted Transfer Default occurs   the date the
Restricted Transfer Default is cured or waived

7



--------------------------------------------------------------------------------



 



For purposes of this Agreement, Registration Defaults shall begin on the dates
set forth in the table above and shall continue until the ending dates set forth
in the table above.
     Commencing on (and including) the date on which any Registration Default
has occurred and ending on (but excluding) the date on which all such
Registration Defaults have been cured (a “Registration Default Period”), the
Company shall pay, as liquidated damages and not as a penalty, to Record Holders
of Registrable Securities in respect of each day in the Registration Default
Period, additional interest in respect of any Security that is a Registrable
Security that has not been converted into Underlying Common Stock, at a rate per
annum equal to 0.25% of the aggregate principal amount of such Security (the
“Initial Additional Interest Amount”) for the first 90 days since the date that
a Registration Default begins, and at a rate per annum equal to 0.50% of the
aggregate principal amount of such Security (the “Subsequent Additional Interest
Amount”, and together with the Initial Additional Interest Amount, the
“Additional Interest Amount”) after the first 90 days of such Registration
Default Period; provided that the maximum Additional Interest Amount shall not
exceed the rate of 0.50% per annum; and provided further that in the case of a
Registration Default Period that is in effect solely as a result of a
Registration Default of the type described in clause (iv) or (v) of the
preceding paragraph, such Additional Interest Amount shall be paid only to the
Holders (as set forth in the succeeding paragraph) that have delivered Notices
and Questionnaires that caused the Company to incur the obligations set forth in
Section 2(d), the non-performance of which is the basis of such Registration
Default. Notwithstanding the foregoing, no Additional Interest Amount shall
accrue as to any Registrable Security from and after the earlier of (x) the date
such security is no longer a Registrable Security and (y) the expiration of the
Effectiveness Period. The rates of accrual of the Additional Interest Amount
with respect to any period shall not exceed the rates provided for in this
paragraph notwithstanding the occurrence of multiple concurrent Registration
Defaults.
     If a Holder has converted some or all of its Securities into Common Stock,
the Holder will not be entitled to receive any Additional Interest with respect
to such Common Stock or the principal amount of the Securities that have been so
converted. In addition, in no event will Additional Interest be payable in
connection with a Registration Default relating to a failure to register the
Common Stock deliverable upon conversion of the Securities. For avoidance of
doubt, if the Company fails to register both the Securities and the Common Stock
deliverable upon conversion of the Securities, then Additional Interest will be
payable solely in connection with the Registration Default relating to the
failure to register the Securities.
     The Additional Interest Amount shall be payable on each Interest Payment
Date during the Registration Default Period (and on the Interest Payment Date
next succeeding the end of the Registration Default Period if the Registration
Default Period does not end on a Interest Payment Date) to the Record Holders of
the Registrable Securities entitled thereto pursuant to the terms of the
Indenture; provided that any Additional Interest Amount accrued with respect to
any Security or portion thereof redeemed by the Company on a redemption date,
purchased by the Company on a repurchase date or converted into Underlying
Common Stock on a conversion date prior to the Interest Payment Date, shall, in
any such event, be paid instead to the Holder who submitted such Security or
portion thereof for redemption, purchase or conversion on the applicable
redemption date, repurchase date or conversion date, as the case may be, on such
date (or promptly following the conversion date, in the case of conversion),
unless the redemption date or

8



--------------------------------------------------------------------------------



 



the repurchase date, as the case may be, falls after April 1 or October 1 and on
or prior to the corresponding Interest Payment Date in which case such amounts
shall be paid to the Holder entitled to receive payments of interest in respect
of such Securities pursuant to the terms of the Indenture; and provided further,
that, in the case of a Registration Default of the type described in clause
(iv) or (v) of the first paragraph of this Section 2(e), such Additional
Interest Amount shall be paid only to the Holders entitled thereto by check
mailed to the address set forth in the Notice and Questionnaire delivered by
such Holder. The Trustee shall be entitled, on behalf of registered holders of
Securities or Underlying Common Stock, to seek any available remedy for the
enforcement of this Agreement, including for the payment of such Additional
Interest Amount. Notwithstanding the foregoing, the parties agree that the sole
damages payable for a violation of the terms of this Agreement with respect to
which additional interest or liquidated damages are expressly provided shall be
such Additional Interest Amount. Nothing shall preclude any Holder from pursuing
or obtaining specific performance or other equitable relief with respect to this
Agreement.
     All of the Company’s payment obligations set forth in this Section 2(e)
that have accrued with respect to any Registrable Security at the time such
security ceases to be a Registrable Security shall survive until such time as
all such payment obligations with respect to such security have been satisfied
in full (notwithstanding termination of this Agreement pursuant to
Section 8(n)).
     The parties hereto agree that the additional interest provided for in this
Section 2(e) constitutes a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of a
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.
     (f) The Company represents and agrees that any offer relating to the
Securities that would constitute an “issuer free writing prospectus,” as defined
in Rule 433 (an “Issuer Free Writing Prospectus”), or that would otherwise
constitute a “free writing prospectus,” as defined in Rule 405, required to be
filed with the SEC, will not include any information that conflicts with the
information contained in the Shelf Registration Statement or the Prospectus and,
any Issuer Free Writing Prospectus, when taken together with the information in
the Shelf Registration Statement and the Prospectus, will not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.
     SECTION 3. Registration Procedures. In connection with the registration
obligations of the Company under Section 2 hereof, the Company shall:
     (a) Before filing any Shelf Registration Statement or Prospectus or any
amendments or supplements thereto or any Issuer Free Writing Prospectus with the
SEC, furnish to the Initial Purchaser and the Special Counsel for such offering,
if any, copies of all such documents proposed to be filed at least three
Business Days prior to the filing of such Shelf Registration Statement or
amendment thereto or Prospectus or supplement thereto (other than supplements or
amendments that do nothing other than name Notice Holders and provide
information with respect thereto).

9



--------------------------------------------------------------------------------



 



     (b) Subject to Section 3(h) hereof, prepare and file with the SEC such
amendments and post-effective amendments to each Shelf Registration Statement as
may be necessary to keep such Shelf Registration Statement continuously
effective during the Effectiveness Period; cause the related Prospectus included
in each Shelf Registration Statement to be supplemented by any required
prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
(or any similar provisions then in force) under the Securities Act; and use its
best efforts to comply with the provisions of the Securities Act applicable to
it with respect to the disposition of all securities covered by such Shelf
Registration Statement during the Effectiveness Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented.
     (c) As promptly as practicable give notice to the Notice Holders, the
Initial Purchaser and the Special Counsel, if any, (i) when any Prospectus,
supplement to any Prospectus, Shelf Registration Statement or post-effective
amendment to a Shelf Registration Statement has been filed with the SEC and,
with respect to a Shelf Registration Statement or any post-effective amendment,
when the same has been declared effective (other than supplements or amendments
that do nothing other than name Notice Holders and provide information with
respect thereto), (ii) of any request, following the effectiveness of the
initial Shelf Registration Statement under the Securities Act, by the SEC or any
other federal or state governmental authority for amendments or supplements to
any Shelf Registration Statement or related Prospectus or for additional
information, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Shelf Registration Statement or the initiation or threatening of any proceedings
for that purpose, (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, and (v) of the
occurrence of, but not the nature of or details concerning, a Material Event,
which notice may, at the discretion of the Company (or as required pursuant to
Section 3(h)) state that it constitutes a Deferral Notice, in which event the
provisions of Section 3(h) shall apply.
     (d) Use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Shelf Registration Statement or the lifting of
any suspension of the qualification (or exemption from qualification) of any of
the Registrable Securities for sale in any jurisdiction in which they have been
qualified for sale, in either case as promptly as practicable, and provide
prompt notice to each Notice Holder and the Initial Purchaser of the withdrawal
of any such order.
     (e) As promptly as practicable furnish to each Notice Holder, the Special
Counsel, if any, and the Initial Purchaser, upon request and without charge, at
least one conformed copy of each Shelf Registration Statement and any amendment
thereto, including exhibits and all documents incorporated or deemed to be
incorporated therein by reference.
     (f) During the Effectiveness Period, deliver to each Notice Holder, the
Special Counsel, if any, and the Initial Purchaser, in connection with any sale
of Registrable Securities pursuant to a Shelf Registration Statement, without
charge, as many copies of the Prospectus relating to such Registrable Securities
(including each preliminary version of any Prospectus) and any amendment or
supplement thereto as any such person may reasonably request; and the

10



--------------------------------------------------------------------------------



 



Company hereby consents (except during such periods that a Deferral Notice is
outstanding and has not been revoked) to the use of such Prospectus or each
amendment or supplement thereto by each such person in connection with any
offering and sale of the Registrable Securities covered by such Prospectus or
any amendment or supplement thereto in the manner set forth therein on the terms
set forth herein.
     (g) Prior to any public offering of the Registrable Securities pursuant to
a Shelf Registration Statement, use its reasonable best efforts to register or
qualify or cooperate with the Notice Holders and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or Blue Sky laws of such jurisdictions within the United
States as any Notice Holder reasonably requests in writing (which request may be
included in the Notice and Questionnaire); use its reasonable best efforts to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period in connection with such Notice Holder’s offer
and sale of Registrable Securities pursuant to such registration or
qualification (or exemption therefrom) and do any and all other acts or things
reasonably necessary or advisable to enable the disposition in such
jurisdictions of such Registrable Securities in the manner set forth in the
Shelf Registration Statement and the related Prospectus; provided that the
Company will not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Agreement or (ii) take any action that would
subject it to general service of process in suits or to taxation in any such
jurisdiction where it is not then so subject.
     (h) Upon (A) the necessity to amend the Shelf Registration Statement or any
Prospectus to comply with the Securities Act, the Exchange Act or the respective
rules and regulations promulgated by the SEC thereunder or the issuance by the
SEC of a stop order suspending the effectiveness of a Shelf Registration
Statement or the initiation of proceedings with respect to a Shelf Registration
Statement under Section 8(d) or 8(e) of the Securities Act, (B) the occurrence
of any event or the existence of any fact (a “Material Event”) as a result of
which a Shelf Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, or any Prospectus
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (C) the occurrence or existence of any pending corporate
development with respect to the Company or a public filing with the SEC that, in
the reasonable discretion of the Company, makes it appropriate to suspend the
availability of a Shelf Registration Statement and the related Prospectus:
     (i) in the case of clause (B) above, as promptly as practicable prepare and
file, if necessary pursuant to applicable law, a post-effective amendment to
such Shelf Registration Statement or a supplement to the related Prospectus or
any document incorporated therein by reference or file any other required
document that would be incorporated by reference into such Shelf Registration
Statement and Prospectus so that such Shelf Registration Statement does not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and such Prospectus does not contain any untrue

11



--------------------------------------------------------------------------------



 



statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to a Shelf Registration
Statement, use its reasonable best efforts to cause it to be declared effective
as promptly as is practicable, and
     (ii) give notice to the Notice Holders, and the Special Counsel, if any,
that the availability of a Shelf Registration Statement and any related
Prospectus is suspended (a “Deferral Notice”).
The Company will use its reasonable best efforts to ensure that the use of the
Prospectus may be resumed (x) in the case of clause (A) above, as promptly as is
practicable, (y) in the case of clause (B) above, as soon as, in the sole
judgment of the Company, public disclosure of such Material Event would not be
prejudicial to or contrary to the interests of the Company or, if necessary to
avoid unreasonable burden or expense, as soon as practicable thereafter and
(z) in the case of clause (C) above, as soon as in the reasonable discretion of
the Company, such suspension is no longer appropriate. The Company shall be
entitled to exercise its right under this Section 3(h) to suspend the
availability of a Shelf Registration Statement or any Prospectus, without
incurring or accruing any obligation to pay additional interest pursuant to
Section 2(e), so long as the aggregate duration of any periods during which the
availability of the Shelf Registration Statement and any Prospectus is suspended
(each, a “Deferral Period”) does not exceed 60 days in the aggregate in any
consecutive 12-month period.
     (i) If requested in writing in connection with a disposition of Registrable
Securities pursuant to a Shelf Registration Statement, make reasonably available
for inspection during normal business hours by a representative for the Notice
Holders of such Registrable Securities, any broker dealers, attorneys and
accountants retained by such Notice Holders, and any attorneys or other agents
retained by a broker-dealer engaged by such Notice Holders, all relevant
financial and other records, all relevant corporate documents and other relevant
information as may be reasonably requested by such representative for the Notice
Holders, or any such broker dealers, attorneys or accountants in connection with
such disposition, in each case as is customary for similar “due diligence”
examinations; provided that such persons shall first agree in writing with the
Company that any non-public information that is reasonably and in good faith
designated by the Company as confidential at the time of delivery of such
information shall be kept confidential by such persons, unless (i) disclosure of
such information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (ii) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of any Shelf
Registration Statement or the use of any Prospectus referred to in this
Agreement), (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
person or (iv) such information becomes available to any such person from a
source other than the Company and such source is not bound by a confidentiality
agreement; and provided further that the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Notice Holders and the other parties entitled thereto by the Special
Counsel. Any person legally compelled to disclose any such confidential
information made available for inspection shall, to the extent practicable,

12



--------------------------------------------------------------------------------



 



provide the Company with prompt prior written notice of such requirement so that
the Company may seek a protective order, confidentiality treatment or other
appropriate remedy.
     (j) If requested by any Notice Holder, (i) promptly incorporate in the
Shelf Registration Statement or Prospectus, pursuant to a supplement or
post-effective amendment if necessary, such information regarding such Notice
Holder as required by the rules and regulations of the SEC as such Notice Holder
may reasonably request to be included therein (unless the Company reasonably
objects to such inclusion and, in the opinion of counsel to the Company, such
information is not required to be so incorporated) and (ii) make all required
filings of such supplement or such post-effective amendment as soon as
practicable after the Company has received notification of the matters to be
incorporated in such filing.
     (k) Comply with all applicable rules and regulations of the SEC and make
generally available to its securityholders earning statements (which need not be
audited) satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
for a 12-month period commencing on the first day of the first fiscal quarter of
the Company commencing after the effective date of a Shelf Registration
Statement, which statements shall be made available no later than 45 days after
the end of the 12-month period or 90 days if the 12-month period coincides with
the fiscal year of the Company.
     (l) As applicable, cooperate with each Notice Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities sold or to be sold pursuant to a Shelf Registration Statement, which
certificates shall not bear any restrictive legends, and cause such Registrable
Securities to be in such denominations as are permitted by the Indenture and
registered in such names as such Notice Holder may request in writing at least
two Business Days prior to any sale of such Registrable Securities.
     (m) In connection with any underwritten offering, obtain opinions of
counsel to the Company (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Holders and Special Counsel)
addressed to each Notice Holder, covering the matters customarily covered in
opinions requested in underwritten offerings and obtain “cold comfort” letters
from the independent registered public accounting firm of the Company (and, if
necessary, any other registered public accounting firm of any subsidiary of the
Company, or of any person or business acquired by the Company for which
financial statements and financial data are or are required to be included or
incorporated by reference in the Shelf Registration Statement or the related
Prospectus or in the documents incorporated or deemed to be incorporated
therein) addressed to the Company and each Notice Holder, such letters to be in
customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings.
     (n) Provide a CUSIP number for all Registrable Securities covered by each
Shelf Registration Statement not later than the effective date of such Shelf
Registration Statement and provide the Trustee and the transfer agent for the
Common Stock with certificates for the Registrable Securities that are in a form
eligible for deposit with The Depository Trust Company.
     (o) Not later than the effective date of the initial Shelf Registration
Statement, cause the Indenture to be qualified under the TIA, cooperate with the
Trustee and the Holders to effect

13



--------------------------------------------------------------------------------



 



such changes, if any, to the Indenture as may be required for the Indenture to
be so qualified in accordance with the terms of the TIA and execute, and use its
reasonable best efforts to cause the Trustee to execute, all documents as may be
required to effect such changes, if any, and all other forms and documents
required to be filed with the SEC to enable the Indenture to be so qualified in
a timely manner.
     (p) Cooperate and assist in any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (“FINRA”).
     (q) Cause the Underlying Common Stock covered by the Shelf Registration
Statement to be listed or quoted, as the case may be, on each securities
exchange or automated quotation system on which the Common Stock is then listed
or quoted.
     SECTION 4. Holder’s Obligations. (a) Each Holder agrees, by acquisition of
the Registrable Securities, that no Holder shall be entitled to sell any of such
Registrable Securities pursuant to a Shelf Registration Statement or to receive
a Prospectus relating thereto, unless such Holder has furnished the Company with
a Notice and Questionnaire as required pursuant to Section 2(d) hereof
(including the information required to be included in such Notice and
Questionnaire) and the information set forth in the next sentence. Each Notice
Holder agrees promptly to furnish to the Company all information required to be
disclosed in order to make the information previously furnished to the Company
by such Notice Holder not misleading and any other information regarding such
Notice Holder and the distribution by such Notice Holder of Registrable
Securities as the Company may from time to time reasonably request. Any sale of
any Registrable Securities by any Holder shall constitute a representation and
warranty by such Holder that the information relating to such Holder and its
plan of distribution is as set forth in the Prospectus made available or
delivered by such Holder in connection with such disposition, that such
Prospectus does not as of the time of such sale contain any untrue statement of
a material fact relating to or provided by such Holder or its plan of
distribution and that such Prospectus does not as of the time of such sale omit
to state any material fact relating to or provided by such Holder or its plan of
distribution necessary to make the statements in such Prospectus, in the light
of the circumstances under which they were made, not misleading. Each Holder
further agrees not to sell any Registrable Securities without delivering, or, if
permitted by applicable securities law, making available, to the purchaser
thereof a Prospectus in accordance with the requirements of applicable
securities laws. Each Holder further agrees that such Holder will not make any
offer relating to the Registrable Securities that would constitute an Issuer
Free Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 under the Securities Act), unless it has
obtained the prior written consent of the Company.
     (b) Upon receipt of any Deferral Notice, each Notice Holder agrees not to
sell any Registrable Securities pursuant to any Shelf Registration Statement
until such Notice Holder’s receipt of copies of the supplemented or amended
Prospectus provided for in Section 3(h)(i), or until it is advised in writing by
the Company that the Prospectus may be used.
     SECTION 5. Registration Expenses. The Company shall bear all fees and
expenses incurred in connection with the performance by the Company of its
obligations under Sections 2 and 3 of this Agreement whether or not any Shelf
Registration Statement is declared effective.

14



--------------------------------------------------------------------------------



 



Such fees and expenses shall include, without limitation, (i) all registration
and filing fees (including, without limitation, fees and expenses (x) with
respect to filings required to be made with FINRA and the SEC and (y) of
compliance with federal and state securities or Blue Sky laws (including,
without limitation, reasonable fees and disbursements of the Special Counsel in
connection with Blue Sky qualifications of the Registrable Securities under the
laws of such jurisdictions as Notice Holders of a majority of the Registrable
Securities being sold pursuant to a Shelf Registration Statement may designate),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (iii) all expenses of any persons in preparing or
assisting in preparing, word processing, printing and distributing any Shelf
Registration Statement, any Prospectus, any amendments or supplements thereto,
any, securities sales agreements and other documents relating to the performance
of and compliance with this Agreement, (iv) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws, (v) the
fees and disbursements of counsel to the Company in connection with any Shelf
Registration Statement, (vi) fees and disbursements of the Trustee and its
counsel and of the registrar and transfer agent for the Common Stock,
(vii) Securities Act liability insurance obtained by the Company in its sole
discretion, (vii) the reasonable fees and disbursements of the Special Counsel,
if any (other than fees and expenses in connection with any underwritten
offerings), and (ix) the fees and disbursements of the independent registered
public accounting firm of the Company and of any other person or business whose
financial statements are included or incorporated or deemed to be incorporated
by reference in a Shelf Registration Statement, including the expenses of any
“cold comfort” or similar letters required by or incident to such performance
and compliance. In addition, the Company shall pay the internal expenses of the
Company (including, without limitation, all salaries and expenses of officers
and employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing by the
Company of the Registrable Securities on any securities exchange on which
similar securities of the Company are then listed and the fees and expenses of
any person, including special experts, retained by the Company. Notwithstanding
the provisions of this Section 5, each seller of Registrable Securities shall
pay all fees and disbursements of its counsel (other than the Special Counsel)
and any broker’s commission, agency fee, underwriter’s discount or commission or
transfer taxes in connection with the sale of the Registrable Securities under a
Shelf Registration Statement.
     SECTION 6. Indemnification and Contribution.
     (a) The Company agrees to indemnify and hold harmless each Notice Holder,
each person, if any, who controls any Notice Holder within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act, and each
affiliate of any Notice Holder within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred by such Notice Holder in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in any Shelf Registration
Statement or any amendment or supplement thereto, or any Prospectus (as amended
or supplemented if the Company shall have furnished any amendments or
supplements thereto), or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in the light of the circumstances under which
they were made, except insofar as such losses, claims, damages or

15



--------------------------------------------------------------------------------



 



liabilities are caused by any such untrue statement or omission or alleged
untrue statement or omission based upon information relating to any Notice
Holder furnished to the Company in writing by or on behalf of such Notice Holder
expressly for use therein; provided that the foregoing indemnity shall not inure
to the benefit of any Notice Holder (or to the benefit of any person controlling
such Notice Holder) from whom the person asserting such losses, claims, damages
or liabilities purchased the Registrable Securities, if a copy of the Prospectus
(as then amended or supplemented if the Company shall have furnished any
amendments or supplements thereto) was not sent or given by or on behalf of such
Notice Holder to such person, if required by law so to have been delivered at or
prior to the written confirmation of the sale of the Registrable Securities to
such person, and if the Prospectus (as so amended or supplemented) would have
cured the defect giving rise to such losses, claims, damages or liabilities,
unless such failure is the result of noncompliance by the Company with Section
2(c) hereof.
     (b) Each Notice Holder agrees severally and not jointly to indemnify and
hold harmless the Company and the Company’s directors and officers who sign any
Shelf Registration Statement and each person, if any, who controls the Company
(within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act) and any other Notice Holder, to the same extent as the
foregoing indemnity from the Company to such Notice Holder, but only with
respect to information relating to such Notice Holder furnished to the Company
in writing by or on behalf of such Notice Holder expressly for use in such Shelf
Registration Statement or Prospectus or amendment or supplement thereto. In no
event shall the liability of any Notice Holder hereunder be greater than the
dollar amount of the proceeds received by such Notice Holder from the sale of
the Registrable Securities pursuant to the Shelf Registration Statement giving
rise to such indemnification obligation.
     (c) In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 6(a) or 6(b) hereof, such person (the “indemnified party”)
shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonable
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one firm (in addition to any
local counsel) separate from its own counsel for all such indemnified parties
and that all such fees and expenses shall be reimbursed as they are incurred.
Such firm shall be designated in writing by, in the case of parties indemnified
pursuant to Section 6(a), the Notice Holders of a majority (with Holders of
Securities deemed to be the Holders, for purposes of determining such majority,
of the number of shares of Underlying Common Stock into which such Securities
are or would be

16



--------------------------------------------------------------------------------



 



convertible as of the date on which such designation is made) of the Registrable
Securities covered by the Shelf Registration Statement held by Notice Holders
that are indemnified parties pursuant to Section 6(a) and, in the case of
parties indemnified pursuant to Section 6(b), the Company. The indemnifying
party shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party from and against any loss or liability by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement of any pending or
threatened proceeding in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of such indemnified
party.
     (d) To the extent that the indemnification provided for in Section 6(a) or
6(b) is unavailable to or insufficient to hold harmless an indemnified party in
respect of any losses, claims, damages or liabilities referred to therein, then
each indemnifying party under such paragraph, in lieu of indemnifying such
indemnified party thereunder, shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, claims, damages or
liabilities in such proportion as is appropriate to reflect the relative fault
of the indemnifying party or parties on the one hand and of the indemnified
party or parties on the other hand in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by any Notice Holder shall be deemed to be equal to the value of receiving
registration rights under this Agreement for the Registrable Securities. The
relative fault of the Notice Holders on the one hand and the Company on the
other hand shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Notice
Holders or by the Company, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.
The Notice Holders’ respective obligations to contribute pursuant to this
Section 6(d) are several in proportion to the respective number of Registrable
Securities they have sold pursuant to a Shelf Registration Statement, and not
joint.
     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding this Section 6(d), no Notice Holder shall be required to
contribute any amount in excess of the amount by which proceeds received by such
Notice Holder from the sale of the Registrable Securities exceeds the amount of
any damages that such Notice Holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation

17



--------------------------------------------------------------------------------



 



(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
     (e) The remedies provided for in this Section 6 are not exclusive and shall
not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity, hereunder, under the Purchase Agreement
or otherwise.
     (f) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Holder, any person controlling any Holder or any affiliate of any Holder or
by or on behalf of the Company, its officers or directors or any person
controlling the Company and (iii) the sale of any Registrable Securities by any
Holder.
     SECTION 7. Information Requirements. The Company shall file all reports
required to be filed by it under the Exchange Act and shall comply with all
other requirements set forth in the instructions to Form S-3. The Company
covenants that, if at any time before the end of the Effectiveness Period, the
Company is not subject to Section 13 or 15(d) under the Exchange Act, it will
make available to any Holder or beneficial holder of Registrable Securities in
connection with any sale thereof and any prospective purchaser of Registrable
Securities, the information required pursuant to Rule 144A(d)(4) under the
Securities Act upon the request of any Holder or beneficial holder of
Registrable Securities and it will take such further action as any Holder or
beneficial holder of Registrable Securities may reasonably request, all to the
extent required from time to time to enable such Holder or beneficial holder to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemptions provided by Rule 144 and Rule 144A under the
Securities Act, as such rules may be amended from time to time. Upon the request
of any Holder or any beneficial holder of Registrable Securities, the Company
shall deliver to such Holder or beneficial holder a written statement as to
whether it has complied with such filing requirements, unless such a statement
has been included in the Company’s most recent report filed pursuant to
Section 13 or Section 15(d) under the Exchange Act.
     SECTION 8. Miscellaneous.
     (a) No Conflicting Agreements. The Company is not, as of the date hereof, a
party to, nor shall it, on or after the date of this Agreement, enter into, any
agreement with respect to its securities that conflicts with the rights granted
to the Holders in this Agreement. In addition, the Company shall not grant to
the holders of the Company’s securities (other than the Holders in such
capacity) the right to include any of its securities (other than the Registrable
Securities) in the Shelf Registration Statement provided for under this
Agreement. The Company represents and warrants that the rights granted to the
Holders hereunder do not in any way conflict with the rights granted to the
holders of the Company’s securities under any other agreements.
     (b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of a majority of
the then outstanding Underlying Common Stock constituting Registrable Securities
(with Holders of Securities deemed to be the Holders, for purposes of this
Section 8(b), of the number of outstanding shares of Underlying

18



--------------------------------------------------------------------------------



 



Common Stock into which such Securities are or would be convertible as of the
date on which such consent is requested). Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders whose securities are being
sold pursuant to a Shelf Registration Statement and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities being sold by such Holders
pursuant to such Shelf Registration Statement; provided that the provisions of
this sentence may not be amended, modified or supplemented except in accordance
with the provisions of the immediately preceding sentence. Notwithstanding the
foregoing, this Agreement may be amended by written agreement signed by the
Company and the Initial Purchaser, without the consent of the Holders of
Registrable Securities, to cure any ambiguity or to correct or supplement any
provision contained herein that may be defective or inconsistent with any other
provision contained herein, or to make such other provisions in regard to
matters or questions arising under this Agreement that shall not adversely
affect the interests of the Holders of Registrable Securities. Each Holder of
Registrable Securities outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 8(b) whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.
     (c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, by facsimile, by courier or
by first class mail, return receipt requested, and shall be deemed given
(i) when made, if made by hand delivery, (ii) upon confirmation, if made by
facsimile, (iii) one Business Day after being deposited with such courier, if
made by a courier that guarantees overnight delivery or (iv) on the date
indicated on the notice of receipt, if made by first class mail, to the parties
as follows:
     (i) if to a Holder, at the most current address or facsimile number given
by such Holder to the Company in a Notice and Questionnaire or any amendment
thereto;
     (ii) if to the Company, to:
Finisar Corporation
1389 Moffett Park Drive
Sunnyvale, CA 94089-1134
Attention: Chief Financial Officer
Facsimile No.: (408) 541-4154
with a copy to:
DLA Piper LLP (US)
2000 University Avenue
East Palo Alto, CA 94303-2215
Attention: Dennis C. Sullivan, Esq.
Facsimile No.: (650) 687-1200

19



--------------------------------------------------------------------------------



 



     (iii) if to the Initial Purchaser, to:
Piper Jaffray & Co.
345 California Street, Suite 2400
San Francisco, California 94104
Attention: Martin Alvarez
Facsimile No.: (415) 984-5121
Piper Jaffray & Co.
800 Nicollet Mall
Minneapolis, MN 55402
Attention: James Martin
Facsimile No.: (612) 303-1410
with a copy to:
Wilson Sonsini Goodrich & Rosati, Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention: John A. Fore, Esq.
Facsimile No.: (650) 493-6811
or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.
     (d) Approval of Holders. Whenever the consent or approval of Holders of a
specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchaser
or subsequent Holders if such subsequent Holders are deemed to be such
affiliates solely by reason of their holdings of such Registrable Securities)
shall not be counted in determining whether such consent or approval was given
by the Holders of such required percentage.
     (e) Successors and Assigns. Any person who purchases any Registrable
Securities from the Initial Purchaser shall be deemed, for purposes of this
Agreement, to be an assignee of the Initial Purchaser. This Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties and shall inure to the benefit of and be binding upon each Holder
of any Registrable Securities, provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Indenture. If any transferee of any Holder
shall acquire Registrable Securities, in any manner, whether by operation of law
or otherwise, such Registrable Securities shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Securities,
such person shall be conclusively deemed to have agreed to be bound by and to
perform all of the terms and provisions of this Agreement and such person shall
be entitled to receive the benefits hereof.
     (f) Third Party Beneficiaries. The Initial Purchaser (even if the Initial
Purchaser is not a Holder of Registrable Securities) shall be a third party
beneficiary to the agreements made

20



--------------------------------------------------------------------------------



 



hereunder between the Company, on the one hand, and the Holders, on the other
hand, and shall have the right to enforce such agreements directly to the extent
it deems such enforcement necessary or advisable to protect its rights or the
rights of Holders hereunder. Each Holder of Registrable Securities shall be a
third party beneficiary to the agreements made hereunder between the Company, on
the one hand, and the Initial Purchaser, on the other hand, and shall have the
right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights hereunder.
     (g) Adjustments Affecting Registrable Securities. The Company shall not,
directly or indirectly, intentionally take any action with respect to the
Registrable Securities as a class that would adversely affect the ability of the
Holders of Registrable Securities to include such Registrable Securities in a
registration undertaken pursuant to this Agreement.
     (h) Specific Enforcement. Without limiting the remedies available to the
Initial Purchaser and the Holders, the Company acknowledges that any failure by
the Company to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Initial Purchaser or the Holders for which
there is no adequate remedy at law, that it may not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchaser or any Holder may seek such relief as may be required to
specifically enforce the Company’s obligations under Section 2 hereof.
     (i) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (j) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (k) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES THEREOF.
     (l) Severability. If any term, provision, covenant or restriction of this
Agreement is held to be invalid, illegal, void or unenforceable, the remainder
of the terms, provisions, covenants and restrictions set forth herein shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, and the parties hereto shall use their reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.
     (m) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and is intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Securities. Except as provided in the
Purchase Agreement, there are no restrictions, promises, warranties or

21



--------------------------------------------------------------------------------



 



undertakings, other than those set forth or referred to herein, with respect to
the registration rights granted by the Company with respect to the Registrable
Securities. This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights. No party hereto
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement.
     (n) Termination. This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effectiveness Period, except for
any liabilities or obligations under Section 4, 5 or 6 hereof, any
confidentiality obligations under Section 3(i) hereof, and the obligations to
make payments of and provide for additional interest under Section 2(e) hereof
to the extent such damages accrue prior to the end of the Effectiveness Period,
each of which shall remain in effect in accordance with its terms.
[Remainder Of Page Intentionally Left Blank]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            FINISAR CORPORATION
      By:   /s/ Stephen K. Workman         Name:   Stephen K. Workman       
Title:   Senior Vice President, Finance and
Chief Financial Officer     

Confirmed and accepted as of
the date first above written:
PIPER JAFFRAY & CO.

         
By:
   /s/ Christie L. Christina    
 
 
 
Name:  Christie L. Christina    
 
  Title:    Managing Director    

[Registration Rights Agreement]

 